DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 11, 2022 has been entered. 
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the number of the plurality of semiconductor layers is greater than 2 and less than or equal to 50, wherein the second conductive layer overlaps with the first region, wherein the third conductive layer overlaps with the second region, wherein the first region and the second region do not overlap with the first conductive layer, wherein the insulating layer is over the second conductive layer, wherein the third conductive layer is over the insulating layer, wherein the third conductive layer is in contact with at least one of the plurality of semiconductor layers, wherein the third conductive layer is configured to transmit visible light, and wherein the second region and the third conductive layer in a stacked state are configured to transmit visible light. The prior art does not disclose or suggest the display device of claim 6, in particular the limitations of the second conductive layer overlaps with the first region, wherein the third conductive layer overlaps with the second region, wherein the first region and the second region do not overlap with the first conductive layer, wherein the insulating layer is over the second conductive layer, wherein the third conductive layer is over the insulating layer, wherein the third conductive layer is in contact with at least one of the plurality of semiconductor layers, and wherein the third conductive layer is configured to transmit visible light.
The closely related prior art, Jin et al. (US 20070138941) discloses (Figs. 1-8) a display device comprising a transistor (combination of 102, 104, and 106), a first conductive layer (104), a second conductive layer (106b), and a third conductive layer (106a), wherein the transistor comprises a plurality of semiconductor layers (102, 302), wherein the number of the plurality of semiconductor layers is greater than 2 and less than or equal to 50 (section 0025), wherein each of the plurality of semiconductor layers comprises a channel formation region (102a), a first region (102b), and a second region (102b), wherein the channel formation region (102a) of each of the plurality of semiconductor layers is between the first region (102b) and the second region (102b) when seen from above, wherein the channel formation region of each of the plurality of semiconductor layers comprises a metal oxide (section 0038), wherein the metal oxide comprises at least indium or zinc (section 0038), wherein the channel formation region (102a) of each of the plurality of semiconductor layers comprises a region overlapping with the first conductive layer (104), wherein the third conductive layer (106a) is in contact with the plurality of semiconductor layers (102), wherein the third conductive layer (106a) is configured to transmit visible light (section 0040; ITO), and wherein the second region (102b) and the third conductive layer (106a) in a stacked state are configured to transmit visible light (sections 0025, 0035, 0038, 0040).
However, the prior art does not disclose or suggest the display device of claim 1, in particular the limitations of the number of the plurality of semiconductor layers is greater than 2 and less than or equal to 50, wherein the second conductive layer overlaps with the first region, wherein the third conductive layer overlaps with the second region, wherein the first region and the second region do not overlap with the first conductive layer, wherein the insulating layer is over the second conductive layer, wherein the third conductive layer is over the insulating layer, wherein the third conductive layer is in contact with at least one of the plurality of semiconductor layers, wherein the third conductive layer is configured to transmit visible light, and wherein the second region and the third conductive layer in a stacked state are configured to transmit visible light. Claim 1 is therefore allowed, as are dependent claims 2-5. The prior art does not disclose or suggest the display device of claim 6, in particular the limitations of the second conductive layer overlaps with the first region, wherein the third conductive layer overlaps with the second region, wherein the first region and the second region do not overlap with the first conductive layer, wherein the insulating layer is over the second conductive layer, wherein the third conductive layer is over the insulating layer, wherein the third conductive layer is in contact with at least one of the plurality of semiconductor layers, and wherein the third conductive layer is configured to transmit visible light. Claim 6 is therefore allowed, as are dependent claims 7-11. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHARLES S CHANG/Primary Examiner, Art Unit 2871